DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/22/20 and 1/6/21 were filed on 9/22/20 and 1/6/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the coolant flow-guiding grooves inside the coolant inlet and outlet on the frame-shaped gasket are made of a corrugated plate” recited in claim 5, “the coolant flow-guiding grooves inside the coolant inlet and outlet on the frame-shaped gasket are made of a porous material” recited in claim 6, “the connecting frame” recited in claim 8, and “the grooves and the ridges at the back sides of the cathode plate and the anode plate being coupled with variable widths and forming the coolant flow channel that has a groove-to-groove or groove-to-ridge structure” recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  “a fuel flow-guiding grooves”  in lines 3, 8, and 9 should be changed to “a fuel flow-guiding groove”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the word “wherein” in line 1 should be changed to “comprising” and “and” should be added after “the anode plate” in line 4.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “wherein: two individual metal sheets are stamped to form the three flow channels” in lines 2 and 3 should be deleted because its redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, it is unclear whether “the raised parts” are the same as “the ridges” recited in claim 1.  
With respect to claims 5 and 6, it is unclear whether “the coolant flow-guiding grooves” are part of “the frame-shaped gasket” because Figs. 5 and 6 show the frame-shaped gasket “2” as being separate from either the porous material “22” or the corrugated plate “23”.
With respect to claim 7, it is unclear what “areas where the flow channels corner and areas where the flow channels interlace on the cathode plate and the anode plate has its back side formed as a grooved structure to form coolant flow-guiding grooves with one rugged side and one flat side” is referring to.  
Claim 1 recites the limitation "the coolant flow channel" in line 5 and “the flow field” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the raised parts" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the coolant fluid inlet and outlet" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the sealing zone" in lines 2 and 3, “the membrane electrode” in line 5, and “the connecting frame” in lines 5 and 6.  There is insufficient antecedent basis for these limitation in the claim.
Claim 11 recites the limitation "the cathode plate" and “the anode plate” in line 3, “the two plates” in lines 7-8, “the frame-shaped gasket” in line 7, “the peripheral hollow space” in lines 7-8, and “the stamped plates” in line 8.  There is insufficient antecedent basis for these limitation in the claim.
Claim 12 recites the limitations “the three flow channels” in line 2, “the cathode plate” and “anode plate” in line 4, and "the peripheral frame" in line 5.  There is insufficient antecedent basis for these limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuta et al (US 2012/0258379).
Regarding claims 1 and 11, Fukuta et al discloses a metal separator “12” (metallic bipolar plate) for a fuel cell, comprising a cathode separator “34” (cathode plate) and an anode separator “32” (anode plate) each made of an individual metal sheet through corrugating (stamping), wherein: the cathode separator and the anode separator are closely combined in a back-to-back manner, and the grooves and ridges at the back sides of the plates are such designed in terms of width, depth and direction that they can form coolant flow field “42” (coolant flow channel) directly, the cathode separator and the anode separator are back-to-back combined by an adhesive layer “43” (frame-shaped gasket) sandwiched between frames of the separators, the grooves and the ridges at the back sides of the two plates, when coupled, jointly form the coolant flow field “42” (coolant flow channel) having a groove-to-ridge structure, thereby constructing the metal separator (bipolar plate) having three flow channels from the two separators, wherein, the adhesive layer only received in the outer circumferential end (frame-shaped hollow space) around the flow field formed between the corrugated separators (stamped plates); wherein the corrugating (stamping) of the cathode separator and anode separator forms three flow channels and forms a coolant flow field (coolant flow channel) by combining the grooves at the back sides of the cathode separator and the anode separator, and sealing only with an adhesive layer (peripheral frame), without using any traditional sealing groove, and no additional plate is used between the cathode separator and the anode separator that otherwise undesirably increases the overall height of the resulting bipolar plate, the only thing between the two separators is the adhesive layer received in the peripheral hollow space around flow field formed between the corrugated separators ([0043]-[0047] and Fig. 2).
Regarding claim 2, Fukuta et al discloses the adhesive layer “43” (frame-shaped gasket) provided in the parts of the outer circumferential end (sealing zones free of any flow-guiding grooves) at the back sides of the combined cathode and anode separators, wherein, the frame-shaped hollow space around the flow field is formed by the design of the raised parts and the grooves of the cathode separator and the anode separator, the adhesive layer received in the frame-shaped hollow space structure which inherently eliminates thermal stress (Figs. 1 and 2).
Regarding claim 8, Fukuta et al discloses the cathode separator has the outer circumferential end (sealing zone) at its front side provided with a seal member “44” (first sealing gasket), while the anode separator has the outer circumferential end (sealing zone) at its front side provided with a seal member “44” (second sealing gasket), and the thickness of the first sealing gasket and the second sealing gasket is equal to the thickness difference between a membrane electrode assembly “14” (membrane electrode) and connecting frame “22” & “34” at two ends, respectively (Fig. 2). 
Regarding claim 9, Fukuta et al discloses wherein the membrane electrode assembly “14” (membrane electrode) is flanked by an electrode catalyst layer (catalyst layer) and a gas diffusion layer at its two sides, and the electrode catalyst layer and the gas diffusion layer each have an area equal to that of the flow fields “38” & “36” on the cathode separator and on the anode separator ([0038] and Figs. 1 and 2).
Regarding claims 12 and 14, Fukuta et al discloses a metal separator “12” (metallic bipolar plate) for a fuel cell, comprising two individual metal sheets “32” & “34” corrugated (stamped) to form the three flow channels “36”, “38”, “42”, a coolant flow field “42” (coolant flow channel) that is formed by combining the grooves at the back sides of cathode separator “34” (cathode plate) and anode separator “32” (anode plate), sealing only with the outer circumferential end (peripheral frame), without using any traditional sealing groove, and no additional plate is used between the two separators (plates) that otherwise undesirably increases the overall height of the resulting metal separator (bipolar plate), the only thing between the two separators (plates) is adhesive layer “43” (frame-shaped gasket) received in the peripheral hollow space around the flow field formed between the corrugated separators (stamped plates); wherein grooves formed by the corrugating (stamping) on a front side of the cathode plate make up an oxidant flow channel “38”, with raised parts between the adjacent grooves forming oxidant flow channel walls, grooves formed by the corrugating (stamping) on a front side of the anode plate make up a fuel flow channel “36”, with raised parts between the adjacent grooves forming fuel flow channel walls, the raised parts at the front sides of the cathode plate and the anode plate forming grooves at back sides of the plates, respectively, the grooves at the front side forming ridges between coolant flow channels “42” at the back sides ([0043]-[0047] and Figs. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (CN 103746123 A) in view of Gu et al (CN 104868129 A).
Regarding claims 1, 2, 8, and 11, Luo et al discloses a metal bipolar plate (metallic bipolar plate) for a fuel cell, comprising a cathode unipolar plate “12” (cathode plate) and an anode unipolar plate “11” (anode plate) each made of an individual metal sheet through stamping, wherein: the cathode unipolar plate and the anode unipolar plate are closely combined in a back-to-back manner, and the concave grooves (grooves) and convex grooves (ridges) at the back sides of the unipolar plates are such designed in terms of width, depth and direction that they can form cooling medium flow channel “15” (coolant flow channel) directly, the concave grooves and the convex grooves at the back sides of the two plates, when coupled, jointly form the cooling medium flow channel having a groove-to-ridge structure, thereby constructing the metal bipolar plate having three flow channels “13”, “14”, “15” from the two unipolar plates; wherein the stamping of the cathode unipolar plate and anode unipolar plate forms the three flow channels and forms the cooling medium flow channel by combining the grooves at the back sides of the cathode unipolar plate and the anode unipolar plate, and sealing only with a peripheral frame “19”, without using any traditional sealing groove, and no additional plate is used between the cathode unipolar plate and the anode unipolar plate that otherwise undesirably increases the overall height of the resulting bipolar plate ([0043]-[0047] and Fig. 2).
However, Luo et al does not expressly teach a frame-shaped gasket sandwiched between frames of the plates, the frame-shaped gasket only received in the frame-shaped hollow space around the flow field formed between the stamped plates (claim 1); wherein the frame-shaped gasket is provided in the parts of the sealing zones free of any flow-guiding grooves at the back sides of the combined cathode and anode plates, wherein the frame-shaped hollow space around the flow field is formed by the design of the raised parts and the grooves of the cathode plate and the anode plate, the frame-shaped gasket received in the frame-shaped hollow space structure so as to eliminate thermal stress (claim 2); wherein the cathode plate has the sealing zone at its front
side provided with a first sealing gasket, while the anode plate has the sealing zone at its front side provided with a second sealing gasket, and the thickness of the first sealing gasket and the second sealing gasket is equal to the thickness difference between the membrane electrode and the connecting frame at two ends, respectively (claim 8); the frame-shaped gasket received in the peripheral hollow space (claim 11).
Gu et al discloses a cooling liquid flow field sealant layer “10” (frame-shaped gasket) sandwiched between anode unipolar plate “4”/cathode unipolar plate “5” (plates) and received in the frame-shaped hollow space around the flow field formed between the stamped plates; wherein the cooling liquid flow field sealant layer is provided in the parts of the sealing zones free of any flow-guiding grooves at the back sides of the combined cathode and anode unipolar plates, wherein the frame-shaped hollow space around the flow field is formed by the design of the protrusions (raised parts) and the grooves of the cathode unipolar plate and the anode unipolar plate, the cooling liquid flow field sealant layer received in the frame-shaped hollow space structure which inherently eliminates thermal stress; wherein the cathode unipolar plate has the sealing zone at its front side provided with a cathode unipolar plate sealant layer “9” (first sealing gasket), while the anode unipolar plate has the sealing zone at its front side provided with an anode unipolar plate sealant layer “8” (second sealing gasket) ([0029]-[0031] and Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Luo bipolar plate to include a frame-shaped gasket sandwiched between frames of the plates, the frame-shaped gasket only received in the frame-shaped hollow space around the flow field formed between the stamped plates; the frame-shaped gasket received in the peripheral hollow space; wherein the frame-shaped gasket is provided in the parts of the sealing zones free of any flow-guiding grooves at the back sides of the combined cathode and anode plates, wherein the frame-shaped hollow space around the flow field is formed by the design of the raised parts and the grooves of the cathode plate and the anode plate, the frame-shaped gasket received in the frame-shaped hollow space structure; wherein the cathode plate has the sealing zone at its front side provided with a first sealing gasket, while the anode plate has the sealing zone at its front side provided with a second sealing gasket in order to utilize sealant layers that simplifies the manufacture of the bipolar plate without requiring complex welding process, as well as to make the volume ratio of the fuel cell larger than the power value ([0032]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Luo/Gu bipolar plate to include a thickness of the first sealing gasket and the second sealing gasket that is equal to the thickness difference between a membrane electrode and connecting frame at two ends in order to minimize the overall thickness of the fuel cell, while optimizing the power of the fuel cell. 
Regarding claim 9, Luo et al discloses wherein the membrane electrode assembly (membrane electrode) is flanked by a catalyst layer “17” and a gas diffusion layer “16” at its two sides, and the electrode catalyst layer and the gas diffusion layer each have an area equal to that of the flow fields on the cathode unipolar plate and on the anode unipolar plate ([0044] and Fig. 6).
Regarding claims 12 and 14, Luo et al discloses a metal bipolar plate for a fuel cell, comprising two individual metal sheets “4” & “5” stamped to form the three flow channels, a coolant flow field “51” (coolant flow channel) that is formed by combining the grooves at the back sides of cathode unipolar plate (cathode plate) and anode unipolar plate (anode plate), sealing only with the peripheral frame, without using any traditional sealing groove, and no additional plate is used between the two plates that otherwise undesirably increases the overall height of the resulting metal bipolar plate; wherein grooves formed by the stamping on a front side of the cathode unipolar plate make up an oxidant flow channel, with raised parts between the adjacent grooves forming oxidant flow channel walls, grooves formed by the stamping on a front side of the anode unipolar plate make up a fuel flow channel, with raised parts between the adjacent grooves forming fuel flow channel walls, the raised parts at the front sides of the cathode unipolar plate and the anode unipolar plate forming grooves at back sides of the plates, respectively, the grooves at the front side forming ridges between coolant flow channels at the back sides ([0043]-[0047] and Figs. 1 and 2).
However, Luo et al does not expressly teach a frame-shaped gasket received in the peripheral hollow space around the flow field formed between the stamped plates (claim 12).
Gu et al discloses a cooling liquid flow field sealant layer “10” (frame-shaped gasket) sandwiched between anode unipolar plate “4”/cathode unipolar plate “5” (plates) and received in the frame-shaped hollow space around the flow field formed between the stamped plates ([0029]-[0031] and Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Luo bipolar plate to include a frame-shaped gasket received in the peripheral hollow space around the flow field formed between the stamped plates in order to utilize sealant layer that simplifies the manufacture of the bipolar plate without requiring complex welding process, as well as to make the volume ratio of the fuel cell larger than the power value ([0032]).  

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al in view of Gu et al as applied to claims 1 and 12 above, and further in view of Yamamoto et al (US 2014/0287340).
However, Luo et al as modified by Gu et al does not expressly teach each
of the two sides of the frame-shaped gasket is provided with at least one sealant groove, respectively, in the case where the adhesive is applied on both sides of the frame-shaped gasket, the adhesive inside the sealant groove bonding the cathode plate and the anode plate in a manner of preventing adhesive from overflow when the cathode plate and the anode plate are pressed against the two sides of the frame-shaped gasket (claim 3); cathode plate and the anode plate that are sealingly attached to two sides of the frame-shaped gasket through adhesion or soldering so as to form the bipolar plate (claim 13).
	Yamamoto et al discloses a separator “5” (bipolar plate) comprising a rubber member “4b” (frame-shaped gasket), wherein an adhesive layer “6” is applied on both sides of the rubber member, the adhesive bonding the first metal separator (cathode plate) and the second metal separator (anode plate) ([0096],[0101]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Luo/Gu bipolar plate to include adhesive applied on both sides of the frame-shaped gasket; cathode plate and the anode plate that are sealingly attached to two sides of the frame-shaped gasket through adhesion in order to securely seal the gasket to the anode plate and cathode plate, thereby preventing leakage of the coolant.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Luo/Gu/Yamamoto bipolar plate to include each of the two sides of the frame-shaped gasket that is provided with at least one sealant groove, the adhesive inside the sealant groove bonding the cathode plate and the anode plate in a manner of preventing adhesive from overflow when the cathode plate and the anode plate are pressed against the two sides of the frame-shaped gasket in order to facilitate the alignment of the adhesive on the gasket, while minimizing the thickness of the adhesive.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al in view of Gu et al as applied to claims 1 and 12 above, and further in view of Bang et al (US 2010/0143817).  In addition, Gu et al also discloses two ends of the cooling liquid flow field sealant layer “10” (frame-shaped gasket) that are provide with three pairs of inlets and outlets corresponding to the cathode unipolar plate and anode unipolar plate (Fig. 2).  
Regarding claims 4-6, Luo et al as modified by Gu et al does not expressly teach two ends of the frame-shaped gasket that are provided with inlet and outlet in which inside the coolant fluid inlet and outlet are provided with a plurality of parallel coolant flow-guiding grooves (claim 4); wherein the coolant flow-guiding grooves inside the coolant inlet and outlet of the frame-shaped gasket are made of a corrugated plate having a thickness equivalent to that of the frame-shaped gasket (claim 5); wherein the
coolant flow-guiding grooves inside the coolant inlet and outlet on the frame-shaped gasket are made of a porous material having a thickness equivalent to that of the frame-shaped gasket (claim 6).
Bang et al teaches the concept of forming cut-away channels “74a” (coolant flow-guiding grooves inside the coolant inlet) and cut-away channels “74b” (coolant flow-guiding grooves inside the coolant outlet) in sealant “70” (frame-shaped gasket), wherein the cut-away channels are made of a corrugated plate ([0089] and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Luo/Gu bipolar plate to include two
ends of the frame-shaped gasket that are provided with inlet and outlet in which inside the coolant fluid inlet and outlet are provided with a plurality of parallel coolant flow-guiding grooves; wherein the coolant flow-guiding grooves inside the coolant inlet and outlet of the frame-shaped gasket are made of a corrugated plate having a thickness equivalent to that of the frame-shaped gasket in order to provide uniform flow of coolant from the inlet to the outlet.  In addition, the Office takes the position that utilizing a porous material to control the flow of fluid in a fuel cell component is well known in the art such as in a gas diffusion layer.  Therefore, one of ordinary skill in the art would have been able to utilize coolant flow-guiding grooves inside the coolant inlet and outlet on the frame-shaped gasket that are made of a porous material in order to provide uniform flow from the inlet to the outlet.
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al in view of Gu et al and Bang et al as applied to claim 6 above, and further in view of Okabe (US 2018/0166706).
However, Luo et al as modified by Gu et al and Bang et al does not expressly teach a cathode plate that is provided with an oxidant flow-guiding groove near the oxidant inlet and outlet, an anode plate that is provided with a fuel flow-guiding grooves near the fuel inlet and outlet, the cathode plate has its front side provided with an oxidant flow-guiding groove and an oxidant flow channel connecting the oxidant inlet and the oxidant outlet, the anode plate has its front side provided with a fuel flow-guiding grooves and a fuel flow channel connecting the fuel inlet and the fuel outlet, and the coolant flow-guiding groove and the coolant flow channel that connect the coolant inlet and the coolant outlet are located in an interlayer formed between the fitted back sides of the cathode plate and the anode plate (claim 10).
Okabe discloses a first separator “33c” (cathode plate) and a second separator “33a” (anode plate), the first separator provided with an oxidant flow-guiding groove “41g” & “44g” near the oxidant inlet and outlet, the second separator provide with fuel flow-guiding groove “45g” & “42g” near the fuel inlet and outlet, wherein the first separator has its front side provided with an oxidant flow-guiding groove “41g” & “44g” and an oxidant flow channel “34c” connecting the oxidant inlet and the oxidant outlet, the anode plate has its front side provided with a fuel flow-guiding groove “45g” & “42g” and a fuel flow channel “34a” connecting the fuel inlet and the fuel outlet, and the coolant flow-guiding groove “43g” & “46g” and the coolant flow channel “35c” that connect the coolant inlet and the coolant outlet are located in an interlayer formed between the fitted back sides of the first separator and the second separator ([0029] and Figs. 1 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Luo/Gu/Bang bipolar plate to include a cathode plate that is provided with an oxidant flow-guiding groove near the oxidant inlet and outlet, an anode plate that is provided with a fuel flow-guiding grooves near the fuel inlet and outlet, the cathode plate has its front side provided with an oxidant flow-guiding groove and an oxidant flow channel connecting the oxidant inlet and the oxidant outlet, the anode plate has its front side provided with a fuel flow-guiding grooves and a fuel flow channel connecting the fuel inlet and the fuel outlet, and the coolant flow-guiding groove and the coolant flow channel that connect the coolant inlet and the coolant outlet are located in an interlayer formed between the fitted back sides of the cathode plate and the anode plate in order to optimize the flow of oxidant, fuel, and coolant across its respective flow fields, as well as to provide a fuel cell stack that restrains its assembly operation from being complicated ([0006]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al in view of Gu et al as applied to claim 12 above, and further in view of Schneiter et al (US 2019/0237789).
However, Luo et al as modified by Gu et al does not expressly teach grooves and ridges at the back sides of the cathode plate and the anode plate being coupled
with variable widths (claim 15).
	Schneiter et al discloses a cathode separator plate “8” (cathode plate) and an anode separator plate “6” (anode plate), the cathode separator plate having flow channels “24” & “26” (grooves/ridges) with variable widths, the anode separator plate having flow channels “22” & “28” (grooves/ridges) with variable widths ([0025] and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Luo/Gu bipolar plate to include grooves and ridges at the back sides of the cathode plate and the anode plate being coupled
with variable widths in order to provide different width flow channels that allow removal of water from flow channels to prevent deterioration of fuel cell performance ([0026]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729